          Case 1:19-cr-00561-LAP Document 75 Filed 05/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA                                    No. 1:19-CR-0056 1 (LAP)

              V.
                                                             MOTION
                                                                  FORADMISSION
 STEVEN DONZIGER,                                            PRQHACVICE

                                        Defendant.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern

District of New York, Lauren Regan hereby moves this Court for an Order for admission to

practice Pro Hae Vice to appear as counsel for Steven Danziger in the above-captioned action.

       I am in good standing in the Oregon State Bar, and am admitted to practice in Oregon

State and Federal Courts, the Ninth Circuit, U.S. Supreme Court, U.S District Courts of North

Dakota and Iowa, and have appeared pro hac vice in the State Courts of Washington, California,

Texas, Montana, Minnesota and North Dakota; and there are no pending disciplinary proceedings

against me in any state or federal court. I have never been convicted of a felony. I have never

been censured, suspended, disbarred or denied admission or readmission by any court.

       I have attached an affidavit pursuant to Local Rule 1.3.

        Dated: May 12, 2020



                                        Applicant Signatur : ~ - -+- - -=- - --Yc...+--
                                        Applicant's Name: Laur n Re an
                                        Firm Name:            Civil Liberties D ense Center
                                        Address:              1430 Willamette St. #359
                                                              Eugene, OR 97401
                                        Telephone/Fax:        (541) 687-9180/(541) 804-7391
                                        Email:                LREGAN@CLDC.ORG
